Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Status of Claims
Claims 1-8 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 28 June 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-8 under 35 USC 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an authenticity determination viewer comprising a first phase difference film, a linear polarizer, and a second phase difference film in this order, and further comprising a frame supporting the first phase difference film, the linear polarizer, and the second phase difference film, wherein a first description is shown in a portion of the frame that comes into the sight of a user when a front-rear direction of the authenticity determination viewer is adjusted so that a reflected light from a marking containing a cholesteric resin passes through the authenticity determination viewer, and a second description is shown in a portion of the frame that comes into the sight of a user when the front-rear direction of the authenticity determination viewer is adjusted so that the reflected light from the marking is blocked by the authenticity determination viewer, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-8 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872 


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
7/15/2022